DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
 CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, everything after “preferably” will not be included in the examination as it is does not appear to be necessary, merely preferable.
Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims make multiple reference to structures contained already within “the injection method of claim 1.” For example, the claim recites “a tank” and “a reversible pump” which is already contained within claim 1 which is entirely included within claim 15 and 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidemeyer et al (US 2019/0107080) in view of Gharpure et al (US 2018/0163595).
Regarding claims 1, 9, and 15, Heidemeyer discloses an injection method, controlled by a controller (¶ [0023] of Heidiemeyer and control unit 58 of Gharpure) for the injection of water in an internal combustion engine (¶ [0003]); the injection method comprises the steps of: operating, when the internal combustion engine is turned on, a reversible pump 7 in order to suck water from a tank 1 and feed the water under pressure to at least one injector 9 through a feeding duct 8; cyclically opening, when the internal combustion engine is turned on, the injector in order to inject the water towards at least one cylinder of the internal combustion engine (¶ [0048], the nozzles 8 are injection nozzles and thus inject water into a combustion chamber cyclically); draining the water, when the internal combustion engine is turned off (Claim 18, the system is configured to empty the liens after engine shutdown using the ¶ [0022] reversible pump to do so), from the injector and the feeding duct by operating the pump in order to suck the water from the feeding duct and feed the water into the tank and by opening a release valve 2A (¶ [0022] and [0041], a ventilation valve is opened and the pump sucks water from the system into the storage tank), which is arranged along the feeding duct and connects the feeding duct to the outside (Fig. 2, shown).
Heidemeyer fails to disclose measuring a pressure of the water inside a common rail to which the injector is connected; waiting a first amount of time between the activation of the pump to suck the 
Gharpure discloses a system for auxiliary fluid injection (Abstract) wherein the injection system includes a release valve 66 wherein a predetermined time should be waited between pump activation and release valve activation (¶ [0043]), and wherein the injection system pressure is measured and the release valve operation is carried out accordingly (claim 10 and 13). This system of release and control allows for a reduction in waste of the system’s fluid (¶ [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Heidemeyer with control systems of Gharpure, wherein doing so would allow for a more exact control of Heidemeyer’s fluid control systems such that a reduction in fluid waste and leakage can be realized.
Regarding claim 2, the modified Heidemeyer discloses the injection method according to claim 1, wherein the end of the first amount of time is determined when the pressure of the water inside the common rail is below a first threshold (Gharpure, ¶ [0029]-[0030], pressure being used to determine valve functionality requires thresholds, or pressure limits to function).
Regarding claim 4, the modified Heidemeyer discloses the method according to claim 1, and comprising the further step of having the pump continue to operate in order to suck the water from the feeding duct and, at the same time, keeping the release valve open for a second amount of time, which starts at the end of the first amount of time (¶ [0036]-[0037] of Gharpure, the pump is activated a second time to finish purging operations)
Regarding claims 5-6 and 13, the modified Heidemeyer discloses the injection method according to claim 4, but fails to disclose wherein: the injector is oriented from the top to the bottom, so that an injection nozzle of the electromagnetic injector is arranged in the lowest point; at the end of the second amount of time, the pump is turned off, the release valve is kept open and the injector is opened 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to orient the valves such that the injection nozzle is arranged at the lowest point, since it has been held the particular arrangement with regards to positioning is simply a matter of routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) . In this case, the prior art of the modified Heidemeyer doesn’t specifically discuss the orientation, but this specific orientation would have been obvious. And further, wherein it is common enough for examiner take official notice that it would have been old and well-known in the art constructed injectors oriented from top to bottom as doing so would have fit with common engine orientation and used gravity assistance for operation.
Regarding claim 7, the modified Heidemeyer discloses the injection method according to claim 4, wherein: the injector is oriented from the bottom to the top, so that the injection nozzle of the electromagnetic injector is arranged in the highest point; at the end of the second amount of time, the pump is kept active in order to suck the water from the feeding duct and the injector is opened for a third amount of time, which starts at the end of the second amount of time; and at the end of the third amount of time, the pump is stopped, the release valve is closed and the injector is closed, thus completing a draining cycle (¶ [0036]-[0037] of Gharpure, the injector is opened its own amount of time to create a thorough purge and negative pressure build up). 
Regarding claims 8 and 10, the modified Heidemeyer discloses the injection method according to claim 1 and comprising the further step of filling, using the release valve, the feeding duct and the injector with water, when the internal combustion engine is turned on, wherein the release valve is 
Regarding claim 12, the modified Heidemeyer discloses the injection method according to claim 9 and comprising the further step of also opening the injector during the filling of the feeding duct and of the injector (¶ [0036] of Gharpure, the priming operation (i.e. filling) of the duct requires opening the injector). 

Claims 1, 2, 4-10, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidemeyer et al (US 2019/0107080) in view of Gharpure et al (US 2018/0163595), and further in view of Bruhn et al (DE 102016216570A1).
Regarding claims 14 and 16, the modified Heidemeyer discloses the injection method according to claim 1, but fails to disclose wherein along a release duct provided with the release valve there is inserted a breathable membrane, which is permeable to air and impermeable to water and/or is inserted in an adjusted narrowing.
Bruhn discloses an engine driven vehicle (¶ [0002]) wherein a liquid stored in a container needs to be ventilated without freezing and also prevented from having air in the line which disrupts dosage (¶ [0004]), and wherein this is accomplished with a ventilation opening having a permeable membrane to vent the air but not the water (¶ [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of the modified Heidemeyer with a ventilation membrane for restricting water flow while allowing air to be vented in order to allow for proper measurement of fluids in the device and prevent any freezing around outside.
Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to disclose or make obvious constructing a water injection system of claim 1 operates such that a time between a reversible pump activation and the opening of a release valve is determined by the second derivative of time of the pressure change inside the common rail (wherein a “Second derivative of time” is a rate of change of the pressure).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is 272-1050. The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private 






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747